Citation Nr: 0502130	
Decision Date: 01/28/05    Archive Date: 02/07/05

DOCKET NO.  03-31 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for cause of death.


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The appellant has brought this claim as the widow of a 
deceased individual who died in July 1987.  The decedent had 
recognized guerrilla service from January 1945 to March 1945, 
and subsequent service with the Philippine Commonwealth Army 
through August 1946.

This appeal comes from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.

The Board notes that, in her April 2003 notice of 
disagreement, the appellant made reference to entitlement to 
a burial allowance, although in an unappealed October 1987 
determination the RO hadadvised her that the evidence of 
record did not show that burial benefits were payable.  It is 
unclear whether, by her recent statement, the appellant seeks 
this benefit again.  The RO may wish to contact the appellant 
to clarify her intent as to this matter. 


FINDINGS OF FACT

1.  The decedent died in July 1987, at the age of 61.  
According to the death certificate, the immediate cause of 
death was cardio-pulmonary arrest secondary to 
cerebrovascular accident (CVA) hemorrhage.

2.  The first objective medical evidence of a diagnosis of 
cardiovascular abnormality (cardiac arrest) was in 1981; CVA 
was diagnosed in 1983.

3.  The competent and objective medical evidence 
preponderates against a finding that a cardio-pulmonary 
disorder, including CVA, was manifested during the decedent's 
period of active military service or within one year after 
his separation from service.

4.  At the time of his death, the decedent had no service-
connected disability.

5.  No medical evidence has been submitted or identified 
which would demonstrate that the decedent's death was related 
to service.

CONCLUSION OF LAW

The cause of the decedent's death was not related to an 
injury or disease incurred in or aggravated by active 
military service, nor may the cause of his death be presumed 
to be service connected.  38 U.S.C.A. §§ 1101, 1102, 1110, 
1112, 1113, 1310, 1137, 5100-5103A, 5106, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303(a)(c), 3.307, 3.309, 3.312 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant essentially claims that the decedent was 
evidently treated for cardiovascular or pulmonary disorders 
in 1944 or 1945, and eventually died as result of cardio-
pulmonary arrest due to a CVA hemorrhage.

I.  Factual Background

The decedent died in July 1987, at the age of 61.  According 
to the certificate of death, dated that month, the immediate 
cause of his death was cardio-pulmonary arrest, and the 
antecedent cause of his death was CVA hemorrhage.  At the 
time of the decedent's death, he had no service-connected 
disabilities.

According to an examination report prepared in August 1946, 
prior to his discharge from service, the decedent's 
cardiovascular system and lungs were normal; a chest X-ray 
was not performed.  On an Affidavit for Philippine Army 
Personnel, also dated in August 1946, and signed by the 
decedent, he did not report having any wounds or illnesses.

Post-service, a December 1980 private radiologic report of an 
X-ray of the decedent's chest includes an impression of 
cardiomegaly with pulmonary hypertension.  

The decedent was privately hospitalized several times, from 
December 1980 to November 1983, for cardiac disorders 
variously diagnosed as ischemic heart disease, cardiac 
arrhythmia, atherosclerotic heart disease, and severe 
cardiomegaly, according to a September 1985 signed statement 
from a medical records librarian.  

The veteran was privately hospitalized in January 1981 and 
diagnosed with ischemic heart disease and cardiac arrhythmia 
(atrial fibrillation), according to a January 1986 medical 
certificate signed by N.A.M., M.D.

A May 1981 private radiology report of a chest X-ray includes 
an impression of cardiomegaly with pulmonary hypertension.

In November 1983 the decedent was privately hospitalized and 
diagnosed with cardiac arrhythmia and CVA, according to the 
September 1985 statement noted above.

Two signed statements from the decedent's comrades, dated in 
October 1985, are to the effect that the decedent was ill and 
pale after he entered service and experienced a backache and 
cough, for which medicine was unavailable.

The decedent was hospitalized in October 1985 for treatment 
of pneumonia and atherosclerotic heart disease, according to 
a January 1986 medical certificate from President Ramon 
Magsaysay Memorial Hospital (hereinafter referred to as 
PRMMH).

In a December 1986 signed statement, the decedent said he 
enlisted in service in October 1944 and was discharged in 
August 1946.  He submitted a December 1986 medical 
certificate from D.D.F.D., M.D., to the effect that the 
decedent was seen in December 1944 for complaints of chest 
and back pains, cough, and sleep loss.  It was noted that he 
was pale and poorly developed.  Pulmonary weakness was 
diagnosed, although X-rays were not taken at that time.  The 
statement further indicates that he was seen intermittently 
for treatment and in 1980 experienced tachycardia and 
stabbing chests pain, for which he was referred to a 
cardiologist. 

In an unappealed March 1987 rating decision, the RO denied 
the claim for service connection for pneumonia.

The decedent was hospitalized at the PRMMH on July 3, 1987, 
but died hours after his admission, according to a November 
2002 certificate signed by a records officer.  This record 
indicates that the cause of the decedent's death was cardio-
pulmonary arrest and a CVA hemorrhage.

A clinical abstract signed by S.B. M., M.D., and received in 
December 2003, is to the effect that the decedent was 
hospitalized because of sudden loss of consciousness and 
right-sided body weakness.  His past medical history was 
positive for a history of cardiac arrest in 1981 that was 
diagnosed at the PRMMH.  Emergency medication was given but 
the decedent died.  The final diagnoses were cardio-pulmonary 
arrest and CVA hemorrhage.

II.  Legal Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.


The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In January and November 2003, the RO provided the appellant 
with correspondence clearly outlining the duty-to-assist 
requirements of the VCAA.  In addition, the appellant was 
advised, by virtue of a detailed September 2003 statement of 
the case (SOC), and by a supplemental statement of the case 
(SSOC) issued during the pendency of this appeal, of the 
pertinent law, and what the evidence must show in order to 
substantiate her claim.  We, therefore, believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the 
appellant's claim, and that the SOC and SSOC issued by the RO 
clarified what evidence would be required to establish 
service connection for the cause of the decedent's death.  
The appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions.  Further, the September 
2003 SOC contains the new duty-to-assist regulation codified 
at 38 C.F.R. § 3.159 (2004) and the February 2004 SSOC 
contains the new reasonable doubt regulation codified at 
38 C.F.R. § 3.102 (2004).  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to her claim has been obtained and 
associated with the claims file, and that she has not 
identified any other pertinent evidence, not already of 
record, that would need to be obtained for a fair disposition 
of this appeal.  Thus, for these reasons any failure in the 
timing or language of VCAA notice by the RO constituted 
harmless error. 

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert. 

B.  Discussion

Pursuant to 38 U.S.C.A. § 1110, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  "A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and a brain 
hemorrhage or cardiovascular-renal disease becomes manifest 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2004).  While the disease need not be diagnosed 
within the presumption period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.




Tuberculosis may be presumed to have been incurred during 
active military service if manifest to a degree of 10 percent 
within three years from termination of service. Id.  Evidence 
of activity on comparative study of X-ray films showing 
pulmonary tuberculosis within the 3-year presumptive period 
provided by section 3.307(a)(3) will be taken as establishing 
service connection for active pulmonary tuberculosis 
subsequently diagnosed by approved methods.  38 C.F.R. § 
3.371(a) (2004).  Diagnosis of active pulmonary tuberculosis 
by private physicians on the basis of their examination, 
observation, or treatment will not be accepted to show the 
disease was initially manifested after discharge from active 
service unless confirmed by acceptable clinical, X-ray or 
laboratory studies, or by findings of active tuberculosis 
based upon acceptable hospital observation or treatment.  38 
C.F.R. 3.374(d) (2004).

In order for service connection for the cause of a veteran's 
death to be granted, it must be shown that a service-
connected disability caused the death, or substantially or 
materially contributed to cause death.  A service-connected 
disability is one that was incurred in or aggravated by 
active service, one that may be presumed to have been 
incurred during such service, or one that was proximately due 
to or the result of a service-connected disability.  38 
C.F.R. § 3.312.

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, either singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  
The service-connected disability will be considered a 
contributory cause of death when it contributed so 
substantially or materially to death, that it combined to 
cause death, or aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c)(1).  The 
debilitating effects of a service-connected disability must 
have made the veteran materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(3), (4).

After a review of all the evidence of record, the Board finds 
that the objective and competent medical evidence of record 
preponderates against a finding that the medical disorder 
that was implicated in the decedent's death was related to 
military service.

The appellant maintains that the decedent was discharged from 
service and that the conditions related to his death, which 
caused the CVA from which he died in July 1987, are related 
to his military service.  However, the evidence of record 
reveals that, when examined in August 1946, prior to leaving 
service, the decedent's lungs and heart were normal.  
Further, although the December 1986 statement from Dr. D.F.D. 
is to the effect that the veteran was treated for a pulmonary 
problem in December 1944, prior to entering service, there 
are no contemporaneous laboratory test results or other 
clinical records to support the vague diagnosis of pulmonary 
weakness, nor is there record evidence that a chest X-ray was 
taken at that time.  As noted above, in the unappealed March 
1987 (and therefore final) rating decision, the RO denied the 
decedent's claim for service connection for pneumonia.

Further, the first clinical evidence of CVA or cardio-
pulmonary arrest was the September 1985 medical certificate 
reflecting the decedent's private hospitalization in 1981 for 
treatment of ischemic heart disease and in 1983 for treatment 
of a CVA in 1983, some 36 and 38 years, respectively, after 
his discharge from service.  

Upon careful review of this case, the Board finds no medical 
evidence has been submitted to relate the decedent's death to 
service.  The appellant has contended in this appeal, without 
support in the medical record, that the decedent's death was 
somehow related to his brief period of active service.  She 
also seems to have maintained that the decedent died from a 
presumptively service connected disease under 38 C.F.R. 
§ 3.309.  However, the record fails to include any clinical 
evidence etiologically linking the decedent's cardio-
respiratory arrest due to a CVA hemorrhage to his period of 
military service in World War II

Accordingly, the Board finds that the preponderance of the 
objective and competent medical evidence is against the claim 
for service connection for cause of the decedent's death.

The Board notes that the decedent was not service-connected 
for any disorder, including any presumptive disorder, at the 
time of his death.  However, even if we were to assume, 
arguendo, that the decedent did suffer from one or all of 
these conditions during service, the Board notes that the 
veteran died from cardio-respiratory arrest due to a CVA.  
There is no medical record that cardio-respiratory arrest due 
to a CVA was diagnosed at any time in 1945 or 1946.  In this 
regard, the Board must point out that the service medical 
records reflect that the veteran had no wounds, illnesses, or 
diseases upon separation from service in 1946.


We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-1 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).

The appellant maintains that the decedent had symptoms in 
1945 which led to the CVA that caused the cardio-pulmonary 
arrest that led to his death.  We recognize the appellant's 
sincere belief that the decedent's death was related in some 
way to his experience in service.  Nevertheless, in this 
case, the appellant has not been shown to have the 
professional expertise necessary to provide meaningful 
evidence regarding the causal relationship between the 
decedent's death and his active military service.  See, e.g., 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom. Routen v. West, 142 
F.3d. 1434 (Fed. Cir. 1998), cert denied, 119 S.Ct. 404 
(1998).  See also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Therefore, although we are sympathetic with the appellant's 
loss of her husband, we find a lack of competent medical 
evidence to warrant a favorable decision.  The Board is not 
permitted to engage in speculation as to medical causation 
issues, but "must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  
Here, the appellant has failed to submit competent medical 
evidence to provide a nexus between any in-service injury or 
disease and the conditions that caused and contributed to 
cause the decedent's death.  The evidence preponderates 
against the appellant's claim of entitlement to service 
connection for cause of death.


ORDER


Service connection for cause of death is denied.




_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


